Citation Nr: 1620158	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for chronic lumbar strain.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with insomnia.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served in the Army National Guard, with active duty training from July 2007 to January 2008 and active duty from August 2008 to February 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested personal hearings before a Decision Review Officer (DRO) and a Board Veterans Law Judge.  He failed to report to the DRO hearing scheduled in December 2012 and the Board hearing scheduled in February 2016.  As the record does not indicate the Veteran has requested that either hearing be rescheduled, the Board deems the Veteran's request for these hearings to be withdrawn.  38 C.F.R. § 20.704 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran failed to report to two hearings scheduled in conjunction with his appeal.  He has also failed to report for several VA examinations scheduled in October 2014 and January 2015.  It appears, however, that he may have received VA treatment since moving to the Philippines in October 2011, as an October 2011 VA treatment record from the VA Medical Center in Beckley, West Virginia, indicates that the Veteran's mother informed VA that the Veteran wanted to cancel all existing VA appointments as he was going to receive care through the VA in the Philippines.  There is no indication from the claims folder that records from the VA facility in the Philippines were requested or associated with the electronic file.  This must be accomplished on remand, since records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the VA facility in the Philippines, dated since October 2011.  

2.  Readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

